Opinion filed November 5, 2009




                                               In The


   Eleventh Court of Appeals
                                            ____________

                                      No. 11-09-00199-CV
                                          __________

                       IN THE INTEREST OF A.L.S., A CHILD


                            On Appeal from the 106th District Court
                                     Gaines County, Texas
                              Trial Court Cause No. 09-03-15793


                             MEMORANDUM OPINION
       S.L.P., mother of A.L.S, has perfected an appeal from the trial court’s order affecting the
parent-child relationship. We dismiss the appeal.
       S.L.P. did not file an affidavit of inability to pay court costs at the time she filed her notice
of appeal. Both the clerk of the trial court and the court reporter have informed this court in writing
that S.L.P. has failed to make arrangements to pay for the appellate record. On September 18, 2009,
the clerk of this court wrote the parties notifying them of the situation and providing S.L.P. with an
opportunity to cure this defect. TEX . R. APP . P. 37.3. There has been no response to the
September 18 letter.
       It appears that the failure to file the appellate record is due to S.L.P.’s actions. Therefore, the
appeal is dismissed for want of prosecution. Rule 37.3(b).


November 5, 2009                                                PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.